Citation Nr: 0505251	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  01-06 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to June 
1947.  The veteran died in October 2000.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 2001 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  This case was previously before the Board in 
December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims folder reveals that this case is not 
yet ready for appellate review.

The veteran's death certificate indicates that he died on 
October [redacted], 2000, of respiratory failure due to squamous cell 
lung cancer.  At the time of the veteran's death, service 
connection was in effect for residuals, fracture, right tibia 
and fibula, patellectomy, osteomyelitis, chronic, rated 60 
percent disabling.  The medical evidence of record reflects a 
diagnosis of lung cancer beginning in October 2000.

A private physician's December 2002 letter noted that the 
veteran "presented [referencing his terminal 
hospitalization] with a picture of overwhelming bacteremia 
from an unclear source.  Both pulmonary etiology and chronic 
osteomyelitis were suspected and plausible sources."  The 
appellant essentially asserts that the letter supports her 
view that the veteran's service-connected disability weakened 
his ability to build his pulmonary capabilities.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

Based on the comments contained in the December 2000 private 
physician's letter, the Board finds that an opinion as to 
whether it is at least as likely as not that the veteran's 
service-connected right tibial osteomyelitis was a 
contributory cause of the veteran's death is necessary in 
this case.  Before such an opinion can be given, however, the 
Board finds that the complete and original records for the 
veteran's care by VA throughout September 2000 and October 
2000 should be obtained.

Accordingly, the case is hereby REMANDED for the following: 

1.  The RO should request copies of the 
complete and original records for the 
veteran's care by VA throughout September 
2000 and October 2000 and associate them 
with the claims file.

2.  Following the receipt of the records, 
the RO should arrange for the appropriate 
VA physician to review the veteran's 
claims file and offer an opinion 
concerning the following:

a)  what is the likelihood (likely, as 
likely as not, or unlikely) that 
bacteremia with sepsis caused the 
veteran's death?

b) if it is determined that bacteremia 
with sepsis was likely or as likely as 
not to have caused the veteran's death, 
what is the likelihood (likely, as likely 
as not, or unlikely) that the veteran's 
bacteremia with sepsis was caused by his 
service-connected right tibial 
osteomyelitis?

c) if it is determined that it is 
unlikely that the veteran's bacteremia 
with sepsis was caused by his service-
connected right tibial osteomyelitis, 
what is the likelihood (likely, as likely 
as not, or unlikely) that the veteran's 
service-connected right tibial 
osteomyelitis was a contributory cause of 
the veteran's death?

The basis for all opinions should be 
included in the responses.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the appellant should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




